Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 1 of 11 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  NICHOLAS CALHOON,

         Plaintiff,

  v.                                                       Case No:


  RECEIVABLES MANAGEMENT
  PARTNERS, LLC,                                           DEMAND FOR JURY TRIAL

         Defendant.

  _____________________________/


        PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

         COMES NOW, Plaintiff, NICHOLAS CALHOON (“Mr. Calhoon” or

  “Plaintiff”), by and through the undersigned counsel, and hereby sues and files this

  Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendant,

  RECEIVABLES MANAGEMENT PARTNERS, LLC (“Defendant”), and in support

  thereof states as follows:

                                            Introduction

         1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

  by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

  Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), the Fair Debt Collection

  Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer

  Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

  such Debt by calling Mr. Calhoon’s cellular telephone without Mr. Calhoon’s prior


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Calhoon v. Receivables Management Partners, LLC
                                              Page 1 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 2 of 11 PageID 2




  express consent, and by continuing to call Mr. Calhoon’s cellular telephone after Mr.

  Calhoon sent Defendant a cease and desist letter, of which Defendant acknowledged

  receipt, which can all reasonably be expected to harass Mr. Calhoon.

                                        Jurisdiction and Venue

          2.       This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the TCPA and the FDCPA pursuant to 28 U.S.C.

  § 1331.

          3.       Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

  § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

  giving rise to the claims occurred in this judicial district.

                                                  Parties

          4.       Plaintiff, Mr. Calhoon was and is a natural person and, at all times

  material hereto, is an adult, a resident of Hillsborough County, Florida, a “consumer” as

  defined by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. §

  559.55 (8).

          5.       Mr. Calhoon is the “called party” as referenced in the TCPA, 47 U.S.C. §

  227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 309-***-1596 Mr.

  Calhoon’s Cellular Telephone”).

          6.       At all times material hereto, Defendant was and is a corporation with its

  principle place of business in the State of IN and its registered agent, Cogency Global

  Inc., located at 115 North Calhoun Street, Suite 4, Tallahassee, FL 32301.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Calhoon v. Receivables Management Partners, LLC
                                                Page 2 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 3 of 11 PageID 3




         7.        Further, at all times material hereto, Defendant is a “Consumer Collection

  Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as defined by

  Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).

                                          Statements of Fact

         8.       Mr. Calhoon opened a credit account under his name for personal

  purchases that was assigned a unique account number (“Account”).

         9.       Sometime thereafter, Mr. Calhoon encountered financial difficulties and

  fell behind on his payments towards the Account and incurred an outstanding balance

  owed thereunder (“Debt”).

         10.      Under information and belief, the Account was then assigned, sold, or

  transferred to Defendant for debt collection purposes.

         11.      Shortly thereafter, Defendant began placing calls to Mr. Calhoon’s

  \Cellular Telephone in attempts to collect the Debt.

         12.      Mr. Calhoon had never provided Defendant with his cellular telephone

  number, or with permissions to call his Cellular Telephone.

         13.      On or around September 27, 2019, Mr. Calhoon sent defendant a cease

  letter demanding that Defendant stop calling his Cellular Telephone (“Cease Letter”).

  See Exhibit A.

         14.      On or around October 4, 2019, Defendant sent a letter to Mr. Calhoon

  acknowledging receipt of his Cease Letter. See Exhibit B.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Calhoon v. Receivables Management Partners, LLC
                                               Page 3 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 4 of 11 PageID 4




          15.      Despite Defendant’s receipt of Mr. Calhoon’s Cease Letter, Defendant

  continued to place calls to Mr. Calhoon’s Cellular Telephone in attempts to collect the

  Debt.

          16.      For example, Defendant called Mr. Calhoon’s Cellular Telephone on

  October 15, 2019.

          17.      Defendant called Mr. Calhoon’s Cellular Telephone from several different

  telephone numbers, including, but not limited to: 815-553-3587.

          18.      All of Defendant’s calls to Mr. Calhoon’s Cellular Telephone were placed

  in an attempt to collect the Debt.

                Count 1: Violation of the Telephone Consumer Protection Act

          19.      Mr. Calhoon re-alleges paragraphs 1-18 and incorporates the same herein

  by reference.

          20.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

  227 (b) (1) prohibits any person:

                            (A) to make any call (other than a call made for
                            emergency purposes or made with the prior express
                            consent of the called party) using any automatic
                            telephone dialing system or an artificial prerecorded
                            voice – (iii) to any telephone number assigned to a
                            paging service, cellular telephone service, . . . or
                            any service for which the called party is charged for
                            the call.

          21.      Defendant never had Mr. Calhoon’s prior express consent to call his

  Cellular Telephone.

          22.      Further, Mr. Calhoon revoked consent for Defendant to call his Cellular

  Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Calhoon v. Receivables Management Partners, LLC
                                                Page 4 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 5 of 11 PageID 5




  voice or prerecorded message in or around September 27, 2019, when he expressly told

  Defendant to stop calling his Cellular Telephone.

         23.      Despite this revocation of consent, Defendant thereafter called Mr.

  Calhoon’s Cellular Telephone at least once.

         24.      Defendant did not place any emergency calls to Mr. Calhoon’s Cellular

  Telephone.

         25.      Defendant willfully and knowingly placed non-emergency calls to Mr.

  Calhoon’s Cellular Telephone.

         26.      Mr. Calhoon knew that Defendant called Mr. Calhoon’s Cellular

  Telephone using an ATDS because he heard a pause when he answered at least one of the

  first few calls from Defendant on his cellular telephone before a live representative of

  Defendant came on the line.

         27.      Mr. Calhoon knew that Defendant called Mr. Calhoon’s Cellular

  Telephone using a prerecorded voice because Defendant left Mr. Calhoon at least one

  voicemail using a prerecorded voice.

         28.      Defendant used an ATDS when it placed at least one call to Mr. Calhoon’s

  Cellular Telephone.

         29.      Under information and belief, Defendant used an ATDS when it placed at

  least ten calls to Mr. Calhoon’s Cellular Telephone.

         30.      Under information and belief, Defendant used an ATDS when it placed all

  calls to Mr. Calhoon’s Cellular Telephone.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Calhoon v. Receivables Management Partners, LLC
                                               Page 5 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 6 of 11 PageID 6




         31.      At least one call that Defendant placed to Mr. Calhoon’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to store

  telephone numbers to be called.

         32.      At least one call that Defendant placed to Mr. Calhoon’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to produce

  telephone numbers to be called without human intervention.

         33.      At least one call that Defendant placed to Mr. Calhoon’s Cellular

  Telephone was made using a telephone dialing system that uses a random number

  generator.

         34.      At least one call that Defendant placed to Mr. Calhoon’s Cellular

  Telephone was made using a telephone dialing system that uses a sequential number

  generator.

         35.      At least one call that Defendant placed to Mr. Calhoon’s Cellular

  Telephone was made using a prerecorded voice.

         36.      Defendant has recorded at least one conversation with Mr. Calhoon

         37.      Defendant has recorded more than one conversation with Mr. Calhoon

         38.      Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message to place call individuals to collect

  alleged debts from said individuals, such as Mr. Calhoon for its financial gain.

         39.      Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

  using such devices, just as it did to Mr. Calhoon’s Cellular Telephone, with no way for



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Calhoon v. Receivables Management Partners, LLC
                                               Page 6 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 7 of 11 PageID 7




  the called party and recipient of the calls to permit, elect, or invoke the removal of the

  called party and recipient of the calls’ cellular telephone number from Defendant’s call

  list.

          40.      The structure of Defendant’s corporate policies and/or procedures permits

  the continuation of calls to individuals like Mr. Calhoon despite individuals like Mr.

  Calhoon revoking any consent that Defendant believes it may have to place such calls.

          41.      Defendant knowingly employs methods and has corporate policies and

  procedures that do not permit the cessation or suppression of calls placed using an ATDS

  to individual’s cellular telephones, like the calls that it placed to Mr. Calhoon’s Cellular

  Telephone.

          42.      Defendant has corporate policies to abuse and harass consumers like Mr.

  Calhoon.

          43.      Defendant has been sued in federal court where the allegations include:

  calling an individual using an ATDS after the individual asked for the calls to stop.

          44.      Defendant has been sued in federal court where the allegations include:

  calling an individual using an automated or prerecorded voice after the individual asked

  for the calls to stop.

          45.      Defendant’s actions have damaged Mr. Calhoon by causing him stress.

          46.      Defendant’s actions have damaged Mr. Calhoon by causing him anxiety.

          47.      Defendant’s actions have damaged Mr. Calhoon by causing him

  aggravation and being a nuisance.

          48.      Defendant’s actions have damaged Mr. Calhoon by invading his privacy.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Calhoon v. Receivables Management Partners, LLC
                                                Page 7 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 8 of 11 PageID 8




         49.      All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant as follows:

               a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                  which allows for $500 in damages for each such violation;

               b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

               c. Awarding Plaintiff costs;

               d. Ordering an injunction preventing further wrongful contact by the

                  Defendant; and

               e. Any other and further relief as this Court deems just and equitable.

           Count 2: Violation of the Fair Debt Collection Practices Act (“FDCPA”)

         50.      Mr. Calhoon re-alleges paragraphs 1-18 and incorporates the same herein

  by reference.

         51.      Mr. Calhoon is a “consumer” within the meaning of the FDCPA.

         52.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

         53.      Defendant is a “debt collector” within the meaning of the FDCPA.

         54.      Defendant violated the FDCPA. Defendant’s violations include, but are

  not limited to, the following:

               a. Defendant violated 15 U.S.C. § 1692c(c) by continuing to

                  call Mr. Calhoon’s Cellular Telephone after Mr. Calhoon

                  sent the Cease Letter.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Calhoon v. Receivables Management Partners, LLC
                                               Page 8 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 9 of 11 PageID 9




         55.      As a result of the above violations of the FDCPA, Mr. Calhoon has been

  subjected to illegal collection activities for which he has been damaged.

         56.      Defendant’s actions have damaged Mr. Calhoon by causing him stress.

         57.      Defendant’s actions have damaged Mr. Calhoon by causing him anxiety.

         58.      Defendant’s actions have damaged Mr. Calhoon by causing him

  aggravation and being a nuisance.

         59.      Defendant’s actions have damaged Mr. Calhoon by invading his privacy.

         60.      It has been necessary for Mr. Calhoon to retain the undersigned counsel to

  prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

         61.      All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant as follows:

                  a. Awarding statutory damages as provided by 15 U.S.C.                        §

                      1692k(a)(2)(A);

                  b. Awarding actual damages;

                  c. Awarding costs and attorneys’ fees; and

                  d. Any other and further relief as this Court deems just and equitable.

     Count 3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

         62.      Mr. Calhoon re-alleges paragraphs 1-18 and incorporates the same herein

  by reference.

         63.      Defendant violated the FCCPA. Defendant’s violations include, but are

  not limited to, the following:



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Calhoon v. Receivables Management Partners, LLC
                                               Page 9 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 10 of 11 PageID 10




                a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                   call Mr. Calhoon’s Cellular Telephone after receipt of the

                   Cease Letter, which can reasonably be expected to harass

                   Mr. Calhoon.

          64.      As a result of the above violations of the FCCPA, Mr. Calhoon has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.

          65.      Defendant’s actions have damaged Mr. Calhoon by causing him stress.

          66.      Defendant’s actions have damaged Mr. Calhoon by causing him anxiety.

          67.      Defendant’s actions have damaged Mr. Calhoon by causing him

   aggravation and being a nuisance.

          68.      Defendant’s actions have damaged Mr. Calhoon by invading his privacy.

          69.      It has been necessary for Mr. Calhoon to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          70.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Calhoon v. Receivables Management Partners, LLC
                                                Page 10 of 11
Case 8:19-cv-02729-CEH-CPT Document 1 Filed 10/31/19 Page 11 of 11 PageID 11




                 e. Ordering an injunction preventing further wrongful contact by the

                     Defendant; and

                 f. Any other and further relief as this Court deems just and equitable.




                                 DEMAND FOR JURY TRIAL

          Plaintiff, Nicholas Calhoon, demands a trial by jury on all issues so triable.



   Respectfully submitted this October 31, 2019,


                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com
                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Counsel for Plaintiff




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Calhoon v. Receivables Management Partners, LLC
                                              Page 11 of 11
